 In the Matter Of HALL MANUFACTURING CO.andUNITED FARMEQUIPMENI WORKERS, LOCAL 132Case No. R-3613.-Decided April 1, 1942Jurisdiction:small farm tool manufacturing industry:Investigation and Certification of .Representatives:existence of question : Com-pany refused to accord petitioner recognition ; contract renewed after noticeof petitioner's claim to representation, no bar to ; election necessary.Unit Appropriate for Collective Bargaining:all hourly and piece-work em-ployees engaged in maintenance and production, including firemen and work-ing foremen, but excluding office employees (including clerical and officeemployees working in the plant), full-time supervisory employees (includingthe production manager, the superintendent, and non-workingforemen), andguards.Mr. H. Y. Simmons,of Cedar Rapids, Iowa, for the Company.Mr. Seymour Siporin,of Rock Island, Ill., andMr. C. W. Hobbie,of Cedar Rapids, Iowa, for the United.Mr. John H. Cummings,of Cedar Rapids, Iowa, for the, I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 31, 1942. United Farm Equipment Workers, Local 132,herein' called the United, filed with the Regional Director for theEighteenth Region (Minneapolis, Minnesota) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Hall Manufacturing Co., Cedar Rapids, Iowa,herein'called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act.: On February27, 1942, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3',of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered 'an investigation grid authorized the RegionalDirector to' conduct it - nd to provide for an appropriate hearing upondue notice.40 N. L R B, No 2.14 11HALL MANUFACTURING CO.15On March 2, 1942, the Regional Director issued a notice of hearing,copies of, which were duly served upon the Company and the Unitedand upon Local No. 831, International Association of Machinists,herein called the I. A. M, a labor organization. claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on March 10, 1942, at Cedar Rapids, Iowa, beforeGuy Farmer, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the United, and the I. A. M. were repre-sented and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At- the commencementdf the hearing the Trial Examiner granted a motion of the Unitedto amend its petition to set forth its title correctly.During the courseof the hearing the Trial Examiner made several rulings, on other mo-tions and on objections to the admission of, evidence.The Board hasreviewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHall Manufacturing Co. is an Iowa corporation with its principalplace of business at Cedar Rapids, Iowa,\where it is engaged in themanufacture and distribution of small farm tools.During 1941 theCompany purchased raw materials valued at about $250,000, approxi-mately 90 percent of which was shipped to it from points outside theState of Iowa.During the same-period, the Company sold finishedproducts valued at about $538,000, approximately 87 percent of whichwas shipped by it to points outside the State of Iowa.II.THE ORGANIZATIONS INVOLVEDUnited Farm Equipment Workers, Local 132, is a labor organiza-tion` affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.Local No. 831, International Association of Machinists, is a labor,organization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn -March 4, 1941, the I. A. M. and theCompany entered into a1-year exclusive bargaining contract.The contract provided that at.the expiration of the first year it should remainin fullforce and effect ,16DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom year to year thereafter unless either party'thereto gave notice,at least 30 days in advance of any annual expiration date, of a desireto terminate.On January 28, 1942, the United, claiming to representa majority of the Company's employees, requested recognition as theirexclusive bargaining representative.The Company denied thisrequest.The petition herein was filed on January 31, 1942.No noticeof termination was given under the contract by either party thereto,It is apparent that the contract does not constitute a bar to a presentdetermination of representatives inasmuch as the United made itsclaim to represent a majority of the employees and filed the petitionherein prior to the automatic renewal date of the contract.A statement of the Regional Director, introduced into evidence atthe hearing, shows that the United represents a substantial number-of employees in the unit hereinafter found to be appropriate,.' 'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has.arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andI)I 1'111tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and the I. A. M. agree, and we find,that all hourly and piece-work employees of the Company engagedin maintenance and production, including-,firemen and working fore-men, but excluding office employees (including clerical and office em-ployees working in the plant), full-time supervisory employees (in-cluding the production manager, the superintendent, and non-work-ing foremen), and guards, constitute a unit appropriate for the pur-poses of collective bargaining.'We further find that such unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.'The Regional Director reported that the United presenied 451membership,applicationay roll ofcards bearing the signatures of persons whose names appear•oi the Company's 'pay'January 24,1942There are 82 employees in the appropriate unit'The I. A. M.statedat the hearing that it relied on its contract with the Company as evidence of its repre-sentation of employees.2This is substantially the same unit as is covered by the contract between the Companyand the I. A M HALL MANUFACTURING CO.VI. THE DETERMINATION OF REPRESENTATIVES17We find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The United stated that in the event the Board directed an election itdesired that a pay roll as of the date of the hearing be used to deter-mine eligibility to vote.In the absence of reasons for departurefrom our usual custom we shall direct that the employees of the Com-pany eligible to vote in the election shall be those within the appro-priate. unit who ti ere employed during the pay-roll, period imme-diately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW,1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hall Manufacturing Co., Cedar Rapids,Iowa, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All hourly and piece-work employees of the Company engagedin maintenance and production, including firemen and working fore-men, but excluding office employees (including clerical and office em-ployees working in the plant), full-time supervisory employees (in-cluding the production manager, the superintendent, and non-working;foremen), and guards, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8,, of National' LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the' investigation ordered by the Board ,toascertain representatives for the purposes of collective bargainingwith Hall Manufacturing Co., Cedar Rapids, Iowa, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand, supervision of the Regional' Director for the- Eighteenth' Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,455771-42-vol. 40-2. 18DECISIONS OF NATIONALLABOR RELATIONS BOARDamong all hourly and piece-work employees of the Company engagedin maintenance and production who were employedduring the pay-roll period immediately preceding,the date of this Direction,includ-ing firemen,working foremen, and employees who did not work dur-ing such pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding office employees (including clerical and officeemployees working in the plant),full-time supervisory employees(including the production manager, the superintendent,and non-work-ing foremen),guards, and employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby UnitedFarm Equipment Workers, Local 132, affiliated with theCongress of Industrial Organizations,or by Local No. 831,Interna-tional Association of Machinists, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or by neither. In the Matter. of HALLMANUFACTURING Co.andUNITED FARMEQUIPMENT WonicERS LOCAL 132Case No. B-3613CERTIFICATION OF REPRESENTATIVESApril 28, 1942On April 1, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on April 16, 1942, under the direction and supervisionof the Regional Director for the Eighteenth Region (Minneapolis,Minnesota).On April 18, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules andRegulations-Series 2, asamended, issued and duly servedupon the parties an Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed byany of.the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-----------------------------------77Total ballots cast----------------------------------------74Total ballots challenged----------------------------------NoneTotal blank ballots---------------------------------------NoneTotal void ballots----------------------------------------NoneTotal valid vote's counted------------------------------74rotes cast for United Farm Equipment Workers Local,132(C. I. 0 )----------------------------------------------71Votes cast for Local 831, International Association of Ma-chinists(A F. of L.)--------------------- -------------NoneVotes castfor neither------------------------------------3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,140NLRB14.40 N L R B, No 2a.19 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that United Farm Equipment Workers,Local 132, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of all hourly and piece-work employees of Hall Manufacturing Co., Cedar Rapids, Iowa.,including firemen and working foremen, but excluding office em-ployees (including clerical and office employees working in the plant),full-time supervisory employees (including the production manager,the superintendent, and non-working foremen), and guards, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, United Farm Equipment Work-ers,Local 132, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.1